
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.48


CONSENT AND AMENDMENT NO. 1 TO LOAN DOCUMENTS

        THIS CONSENT AND AMENDMENT NO. 1 TO LOAN DOCUMENTS (this "Amendment"),
is entered into as of April 22, 2003, by and between FOOTHILL CAPITAL
CORPORATION, a California corporation ("Lender"), and SPECIAL DEVICES,
INCORPORATED, a Delaware corporation ("Borrower"), with reference to the
following facts:

        A.    Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of June 27, 2001 (the "Original Loan Agreement"), as amended
by that certain letter agreement dated as of July 17, 2002, that certain letter
agreement dated as of October 23, 2002, and that certain letter agreement dated
as of March 28, 2003 (collectively, the "Letter Agreements", and together with
the Original Loan Agreement, collectively the "Loan Agreement"). All initially
capitalized terms used but not defined herein shall have the meanings set forth
in the Loan Agreement.

        B.    Lender has agreed to extend $30,000,000 to Borrower under the Loan
Agreement, provided certain conditions precedent are satisfied (the "Credit
Facility"). The Credit Facility consists of revolving loans and a term loan.

        C.    The Obligations under the Loan Agreement are secured by the
Collateral described in the Loan Agreement. As of April 15, 2003, (i) the
aggregate outstanding principal balance of the Advances under the Credit
Facility was $—0-, and (ii) the principal balance of the Term Loan was
$3,475,000.00.

        D.    Borrower has requested that Lender, among other things, (i) amend
the definition of Permitted Investments, (ii) increase the limit set forth in
Section 7.6 of the Loan Agreement, and (iii) consent to the transfer of certain
Equipment and Inventory to Borrower's subsidiary in Thailand.

        E.    Lender is willing to amend the Loan Agreement as requested by
Borrower upon such terms and conditions as are set forth in this Amendment.

        NOW, THEREFORE, in consideration of the mutual promises and agreements
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower and Lender
hereby agree to the above Recitals and as follows:

        1.     AMENDMENTS TO LOAN AGREEMENT. The Loan Agreement is hereby
amended as follows:

        1.1   Section 1.1 of the Loan Agreement. Section 1.1 of the Loan
Agreement is hereby amended as follows:

        (a)    Loan Documents.    The term "Loan Documents" as defined in
Section 1.1 the Loan Agreement is hereby amended and supplemented to include the
Letter Agreements and this Amendment.

        (b)    Permitted Investments.    Clause (m) of the definition of
"Permitted Investments" appearing in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

"(m) Investments not otherwise permitted under this Agreement in an amount not
to exceed $10,000,000, so long as (i) no Default or Event of Default has
occurred and is continuing prior to, nor will any Default or Event of Default
result from, any such Investment, and (ii) at the time Borrower makes any such
Investment, Borrower must have not less than $5,000,000 of Excess Availability
(after giving effect to each such Investment)."

--------------------------------------------------------------------------------

        1.2   Schedule 5.8(c) of the Loan Agreement. Schedule 5.8(c) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

"SDI Germany GmbH
Special Devices Japan K.K.
Special Devices (Thailand) Co., Ltd."

        1.3   Section 7.6 of the Loan Agreement. Section 7.6 of the Loan
Agreement is hereby amended by replacing the amount of "$6,000,000" with
"$10,000,000".

        2.     CONSENT TO TRANSFER OF CERTAIN INVENTORY AND EQUIPMENT.
Notwithstanding Sections 6.9 and 7.4 of the Loan Agreement, the Lender hereby
consents to the Borrower's transfer of certain Equipment and Inventory to
Special Devices (Thailand) Co., Ltd., subject to the following terms and
conditions:

        2.1   Borrower shall provide Lender with at least 30 days prior written
notice of any such transfer, and include a list of the Equipment and Inventory
to be transferred;

        2.2   Within one (1) Business Day after any Equipment is removed from
the locations described on Schedule 5.5, Borrower shall make a prepayment of the
Term Loan in an amount equal to 115% of the orderly liquidation value of the
transferred Equipment; provided, however, such prepayment shall not be required
with respect to the following:

        (a)   Equipment purchased by Borrower on or after January 1, 2003 and
shipped to Special Devices (Thailand) Co., Ltd. no later than October 31, 2003
(the "New Equipment"); and

        (b)   An amount equal to the capital refurbishment costs incurred by
Borrower, on or after January 1, 2003, with respect to Equipment (other than New
Equipment) that is shipped to Special Devices (Thailand) Co., Ltd. no later than
October 31, 2003. Borrower acknowledges that an amount equal to 115% of the
remaining orderly liquidation value of such Equipment (i.e., the orderly
liquidation value of such Equipment before such capital refurbishment costs were
incurred) shall be paid to Lender as provided above;

        2.3   For purposes of Section 2.2 above, the orderly liquidation value
shall be determined by an equipment appraiser satisfactory to Lender pursuant to
a new appraisal undertaken after the date of this Amendment;

        2.4   Notwithstanding any provision in this Amendment to the contrary,
the maximum amount of Equipment that may be transferred to Special Devices
(Thailand) Co., Ltd. shall not exceed $1,000,000 in the aggregate (based on the
orderly liquidation value thereof); and

        2.5   With respect to any Inventory transferred from Borrower to Special
Devices (Thailand) Co., Ltd., such transferred Inventory shall not be "Eligible
Inventory" for purposes of the Loan Agreement.

        3.     GENERAL AMENDMENTS. All references to the "Agreement" or "Loan
Agreement" in any of the Loan Documents shall mean the Loan Agreement, as
amended by this Amendment.

        4.     CONDITIONS TO EFFECTIVENESS OF AMENDMENT. This Amendment shall
not be deemed effective until each of the following conditions precedent have
been satisfied (as determined by Lender in Lender's sole discretion):

        4.1   Borrower shall have delivered to Lender a duly executed original
of this Amendment;

        4.2   Borrower shall have delivered to Lender a written certification,
in form and substance satisfactory to Lender, that all representations and
warranties set forth in the Loan Agreement are true and correct as of the
effective date of this Amendment;

2

--------------------------------------------------------------------------------




        4.3   Borrower shall have delivered to Lender duly executed originals of
all agreements relating to Borrower's pledge to Lender of 66% of the outstanding
capital stock of Special Devices Japan K.K. and Special Devices (Thailand)
Co., Ltd., in form and substance satisfactory to Lender (the "Pledge
Agreements"), together with all other instruments and documents contemplated
thereby (together with the Pledge Agreements, the "Pledge Documents);

        4.4   Opinions of Borrower's counsel shall have been delivered to Lender
in a form and substance satisfactory to Lender and its counsel;

        4.5   Borrower and its Subsidiaries have taken all action necessary to
authorize the execution and delivery of this Amendment and the Pledge Documents;
and

        4.6   All other documents and legal matters in connection with the
transactions contemplated hereby shall have been delivered and executed, and
shall be in form and substance satisfactory to Lender and its counsel.

        5.     REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that no Event of Default has occurred and is continuing under the Loan
Agreement.

        6.     LOAN AGREEMENT IN FULL FORCE; INCORPORATION OF OTHER TERMS. The
Loan Agreement and all other Loan Documents executed in connection therewith, as
amended and supplemented by this Amendment, shall remain in full force and
effect in accordance with their terms. For purposes of this Amendment, the terms
and conditions of Sections 13, 15.1, 16.1, 16.2, 16.3, 16.4, 16.6, 16.7 and 16.9
of the Loan Agreement are hereby incorporated by reference, provided that all
references to "Agreement" in such sections shall mean this "Amendment" for
purposes of this Amendment. This Amendment cannot be changed or terminated
orally. This Amendment together with the Loan Agreement and the other Loan
Documents (including the documents and instruments executed in connection with
this Amendment), reflects the entire understanding of the parties with respect
to the transactions contemplated hereby and shall not be contradicted, modified,
or qualified by any other agreement, oral or written, whether before or after
the date hereof.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Amendment No. 1 to Loan Documents to be executed and delivered to Lender at
Lender's offices in Santa Monica, California.

BORROWER:  
SPECIAL DEVICES, INCORPORATED
a Delaware corporation
 
By:
/s/  JAMES E. REEDER      

--------------------------------------------------------------------------------

Name: JAMES E. REEDER
    Title: VICE PRESIDENT FINANCE
LENDER:
 
FOOTHILL CAPITAL CORPORATION
a California corporation
 
By:
/s/  JOHN NOCITA      

--------------------------------------------------------------------------------

Name: JOHN NOCITA
    Title: VICE PRESIDENT      

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.48

